Citation Nr: 0812552	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a right 
ankle disability.

2.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a left 
ankle disability.

3.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a back 
disability.

4.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a left foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant in this case had active service from February 
1978 to August 1979.  The appellant's discharge has been 
determined to have been issued under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
December 2006, when it was remanded to obtain the claimant's 
records in the custody of the Social Security Administration 
(SSA).


FINDINGS OF FACT

1.  The appellant's discharge was issued under dishonorable 
conditions.

2.  The November 1978 in-service right ankle injury was acute 
in nature and resolved without residual chronic disability.

3.  A chronic right ankle disability is not shown to have 
manifested during the claimant's active duty or for many 
years thereafter, nor is any current right ankle disability 
shown to be otherwise related to service.

4.  The March 1979 in-service left ankle injury was acute in 
nature and resolved without residual chronic disability.

5.  A chronic left ankle disability is not shown to have 
manifested during the claimant's active duty or for many 
years thereafter, nor is any current left ankle disability 
shown to be otherwise related to service.

6.  The February 1979 in-service back injury was acute in 
nature and resolved without residual chronic disability.

7.  A chronic back disability is not shown to have manifested 
during the claimant's active duty or for many years 
thereafter, nor is any current back disability shown to be 
otherwise related to service.

8.  The March 1979 in-service left foot injury was acute in 
nature and resolved without residual chronic disability.

9.  A chronic left foot disability is not shown to have 
manifested during the claimant's active duty or for many 
years thereafter, nor is any current left foot disability 
shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a right 
ankle disability is not warranted.  38 U.S.C.A. §§ 105, 1131, 
1701-1754 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.360 
(2007).

2.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a left 
ankle disability is not warranted.  38 U.S.C.A. §§ 105, 1131, 
1701-1754 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.360 
(2007).

3.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a back 
disability is not warranted.  38 U.S.C.A. §§ 105, 1131, 1701-
1754 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.360 
(2007).

4.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a left foot 
disability is not warranted.  38 U.S.C.A. §§ 105, 1131, 1701-
1754 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.360 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in June 2004 and 
November 2006, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the June 2004 and November 2006 letters were 
sent to the appellant prior to the most recent RO 
readjudication of this claim in association with the issuance 
of the September 2007 supplemental statement of the case.  
The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the June 2004 and November 2006 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006, 
and another in November 2006, which directly explained how VA 
determines disability ratings and effective dates.  This 
notice was provided to the appellant prior to the most recent 
RO readjudication of this case and issuance of a supplemental 
statement of the case in September 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the claimant has been afforded VA orthopedic and podiatric 
examinations to evaluate the etiology of his claimed 
disabilities; two July 2006 VA examination reports are of 
record.  The Board notes that, in accordance with the Board's 
December 2006 remand, records have been obtained from the 
Social Security Administration and associated with the 
claims-file.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

In order to qualify for VA benefits, a claimant must be a 
'veteran.'  Frasure v. Principi, 18 Vet.App. 379, 385 (2004); 
see also Cropper v. Brown, 6 Vet.App. 450, 452 (1994); 
Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  Section 
101(2) of the U.S. Code defines a 'veteran' as, inter alia, a 
person 'who was discharged or released [from service] under 
conditions other than dishonorable.'  38 U.S.C.A. § 101(2).  
A claimant receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions in certain circumstances.  See 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  An other than honorable-
conditions discharge accepted to escape trial by general 
court-martial is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(1).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 
Vet.App. at 452-53; 38 C.F.R. § 3.12.

RO administrative decisions dated April 1980 and  August 2003 
held that that the appellant's discharge was a bar to all 
benefits, other than health care as authorized by 38 U.S.C. 
Chapter 17, because it was issued under dishonorable 
conditions due to the fact that it was issued to avoid a 
court-martial on AWOL charges following three periods of AWOL 
status.

The laws describing the provision of VA hospital, nursing 
home, domiciliary and medical care for veterans are contained 
in 38 U.S.C.A. §§ 1701 to 1754, or 'Chapter 17.'

The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  38 
C.F.R. § 3.360(a).  With certain exceptions such benefits are 
furnished for any disability incurred or aggravated during a 
period of service that is terminated by a discharge under 
other than honorable conditions.  However, such benefits may 
not be furnished for any disability incurred or aggravated 
during a period of service terminated by a bad conduct 
discharge or when one of the bars listed in 38 C.F.R. § 
3.12(c) applies.  38 C.F.R. § 3.360(b).  In making 
determinations of health-care eligibility, the same criteria 
will be used as are applicable to determinations of 'service 
incurrence' and 'in line of duty' when there is no character-
of-discharge bar.  38 C.F.R. § 3.360(c).

Preliminarily, the Board notes that the record reflects the 
appellant's AWOL status, as discussed in the April 1980 and 
August 2003 RO administrative decision, was reportedly 101 
days of lost time.  The Board observes that this amount of 
lost time does not implicate the particular bar to Chapter 17 
benefits detailed in 38 C.F.R. § 3.360(c) and 38 C.F.R. 
§ 3.12(c)(6); that bar to Chapter 17 benefits applies only 
when there have been at least 180 days of AWOL status.

The Board also notes that the appellant is not contesting, 
for the purposes of this appeal, the character of his 
discharge or the associated limitations upon his benefit 
eligibility.  In this regard, the appellant explained in 
January 2004 that his claim is "for treatment only, not for 
compensation...."  In October 2004, the appellant explained 
"I never asked for any type of compensation.  All that has 
been asked for is medical treatment...."  Thus, the Board will 
proceed to consideration of whether the claimed disabilities 
are shown to be service connected to warrant entitlement to 
the treatment sought.  Once again the Board notes that, in 
making these determinations, the same criteria will be used 
as are applicable to determinations of 'service incurrence' 
and 'in line of duty' when there is no character-of-discharge 
bar.  38 C.F.R. § 3.360(c).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A November 1978 service medical record shows that the 
appellant was treated for a right ankle sprain at that time.  
The appellant reported that he injured the ankle when he 
stepped into a hole 3 days earlier.  There was no skin 
discoloration noted upon examination and the appellant was 
treated with an analgesic balm and an ace wrap.  The November 
1978 treatment record contains no suggestion of any suspicion 
of chronic residuals and there is no indication in the 
service medical records that any follow-up treatment was ever 
sought or required.  This strongly suggests that the 
appellant's November 1978 right ankle sprain was an acute 
injury, transitory in nature, which resolved with treatment.

The appellant's service medical records reflect that the 
appellant was treated for a back injury during service in 
February 1979.  The injury was described as occurring while 
the appellant was lifting heavy items, three weeks prior to 
treatment.  Pain was reported in the lumbar region, radiating 
upwards.  A full range of motion was noted, with mild 
bilateral paraspinal spasms noted in the lumbar region.  
There was tenderness noted, but no edema and no ecchymosis.  
The medical assessment was "back strain," and the appellant 
was prescribed a balm, heat, and Parafon Forte to treat the 
injury.  The February 1979 treatment record contains no 
suggestion of any suspicion of chronic residuals and there is 
no indication in the service medical records that any follow-
up treatment was ever sought or required.  This strongly 
suggests that the appellant's February 1979 back strain was 
an acute injury, transitory in nature, which resolved with 
treatment.

The appellant's service medical records document that the 
appellant was treated during service for a left ankle sprain 
in March 1979.  At that time, the appellant reported that his 
left ankle was injured in a car accident.  The left ankle was 
clinically observed to be "slightly swollen" with "no 
redness, discoloration."  Some limitation of motion was 
noted, and a "moderate amount of pain" indicated.  A sprain 
was diagnosed and the prescribed treatment was aspirin and a 
heating pad with a 3 day profile.  The March 1979 treatment 
record contains no suggestion of any suspicion of chronic 
residuals and there is no indication in the service medical 
records that any follow-up treatment was ever sought or 
required.  This strongly suggests that the appellant's March 
1979 left ankle sprain was an acute injury, transitory in 
nature, which resolved with treatment.

The appellant's service medical records reflect that in March 
1979, the appellant was also treated for a left foot injury 
during service.  The left foot injury was reported to be, 
like the left ankle injury from the same month, due to an 
automobile accident.  The appellant reported pain around the 
in step of the left foot.  The foot was clinically observed 
to be "a little" swollen with some pain on motion.  The 
appellant was prescribed treatment featuring an analgesic 
balm and an ace wrap.  The March 1979 treatment record 
contains no suggestion of any suspicion of chronic residuals 
and there is no indication in the service medical records 
that any follow-up treatment was ever sought or required.  
This strongly suggests that the appellant's March 1979 left 
foot injury was an acute injury, transitory in nature, which 
resolved with treatment.

Moreover, the appellant's July 1979 service separation 
examination report is of record and is of great significance 
in this case.  The July 1979 separation examination report 
shows that the appellant was medically evaluated and found to 
be clinically normal in all pertinent respects, including his 
spine, feet, and lower extremities.  There is no clinical 
suggestion of any pertinent disability detected at that time.  
Additionally, the attached July 1979 medical history 
questionnaire shows that the appellant himself denied any 
history of "recurrent back pain" and denied any history of 
"foot trouble" at that time.  The appellant reported only 
problems with frequent colds, hayfever, and ear/nose/throat 
symptoms; there is no suggestion in this report of any 
complaints related to his back, ankles, or left foot.  Thus, 
the July 1979 separation examination strongly suggests that 
neither a trained medical professional, nor the appellant 
himself, believed that any disability of  the back, ankles, 
or left foot was present at the conclusion of his active duty 
military service.  This is highly probative evidence weighing 
against the claims, as it reflects a competent medical 
assessment indicating the appellant did not have the claimed 
disabilities at separation and it presents the appellant's 
own contemporaneous statements denying pertinent symptoms or 
disabilities at that time.

The Board notes that the appellant has submitted a private 
medical record, a "Disability Certificate" dated January 
2004, which indicates that the appellant is receiving 
treatment for disabilities including "DJD of ankles & lumbar 
spine."  The Board accepts this as competent medical 
evidence indicating current diagnoses of disabilities of the 
ankles and the appellant's back.  The Board further notes, 
however, that the January 2004 certificate does not suggest 
that any disability is etiologically related to the 
appellant's active duty service nearly 25 years earlier.

The Board observes that the January 2004 private medical 
certificate is the earliest contemporaneous medical evidence 
of record which shows a diagnosis of an ankle disability 
following service.  Back pain was documented in an earlier 
July 2003 medical record, obtained among the appellant's 
Social Security Administration records, and a diagnosis of 
"musculoskeletal lower back pain" was given at that time.  
The July 2003 record contains a discussion of the appellant's 
reported history of back pain dating back to his military 
service.  The Board notes, in passing, that the report 
actually cites a "history of back pain since he was in the 
army in 1983," but the record reflects that the appellant 
was discharged from active duty service in August 1979, 
including as indicated on Form DD214.  In any event, the 
Board notes that the July 2003 medical record contains no 
medical analysis of etiology nor any review of the 
appellant's service medical records; the July 2003 medical 
record merely transcribes the appellant's description of his 
symptom history.

Although the appellant is competent to report his history of 
back pain, this lay account does not become medical evidence 
of diagnostic etiology simply because it is transcribed in a 
medical record.  The medical record's recitation of a 
reported history of back pain does not carry the same 
probative weight as medical evidence because it relies upon 
the appellant's own layperson account of the history of his 
back pain.  Unenhanced reports of history transcribed by a 
medical examiner do not constitute competent medical 
evidence.  Wood v. Derwinski, 1 Vet.App. 190, 191-192 (1991) 
(an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion); see LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional).

The appellant's Social Security Administration records also 
include an April 2005 private medical report which somewhat 
addresses the appellant's claimed back, ankle, and foot 
disabilities.  The April 2005 private report notes the 
appellant's complaints of degenerative joint disease and 
"arthritis," but comments that "It appears that his 
'arthritis' symptoms are likely related to neuropathy."  The 
Board notes that the appellant is diagnosed with diabetes 
mellitus which may be associated with neuropathy.  After a 
thorough physical inspection of the appellant, the doctor 
concluded in his April 2005 report that the appellant's 
"report of 'DJD' probably represents a significant 
neuropathy based on testing reported above."  However, the 
doctor also commented that "Back pain is a clinical finding.  
[The appellant's] examination would support his report of 
symptoms."

The Board notes that the July 2003 private medical record is 
the earliest medical record documenting any pertinent 
complaints of joint or back pain.  Even if the Board were to 
accept this record as demonstrating symptoms in both ankles, 
the left foot, and the back, this would still leave a period 
of nearly 24 years following service without contemporaneous 
evidence of pertinent symptoms or diagnosis.  This lengthy 
period without contemporaneous evidence of symptoms or 
diagnosis weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

The appellant was provided with a pair of VA examinations in 
July 2006 to evaluate his claimed disabilities.  With regard 
to the appellant's ankles, the July 2006 VA orthopedic 
examination report shows that the appellant was clinically 
diagnosed with "Incidental note of right ankle radiographic 
changes" which are expressly noted to not be etiologically 
related to the appellant's ankle sprains during service.  The 
orthopedic examiner expressly acknowledged the appellant's 
documented in-service ankle sprains, but clearly explains 
that the current right ankle "radiographic changes" are not 
believed to be etiologically related.

With regard to the appellant's back, the July 2006 VA 
orthopedic examination report shows that the appellant was 
clinically found to currently carry a diagnosis of 
"Incidental note of degenerative disk disease of lumbosacral 
spine, with facet arthropathy...."  The examiner further 
assesses that the in-service report of back pain was "Acute 
lower back strain in service, RESOLVED, WITHOUT residual or 
sequelae."

Concerning the appellant's left foot, a July 2006 VA podiatry 
examination report finds that the appellant "may have low 
grade chronic sprain (grade I) of the anterior talofibular 
ligament versus factitious complaint ...."  The appellant was 
also apparently observed to currently have "mycotic nail 
disease" considered to have "no relationship to military 
service."  The report also identifies that the appellant has 
a "bilateral symmetric pes planus foot type" but clearly 
identifies this as "of hereditary origin without advancement 
through military service beyond normal life progression."  
The examiner also observed that the appellant "has mild 
bilateral symmetric lateral ankle joint swelling which may at 
least as likely as not be related to dependency/inactivity 
than overtly attributable to active acute phase or chronic 
inflammatory process."  Further, "His gait is slow and 
cautious but not overtly pathologic.... I am unclear whether 
this is a true physical limitation or factitious."  The 
examiner acknowledges the foot complaint noted in the 
appellant's service medical records, but comments that 
"There is no evidence of residual focal foot pathology."

The Board notes that the VA examination reports present a 
clear diagnosis of a current chronic back pathology, while 
there is a lack of clarity as to whether the appellant has 
any diagnosed chronic pathologies of his ankles or his left 
foot.  Nevertheless, even assuming that the appellant has 
current disabilities for all the claims on appeal, the VA 
examination reports weigh against the claims because they 
clearly indicate that there is no etiological link between 
any claimed current disabilities and the appellant's military 
service.

The July 2006 VA orthopedic examination report explains that 
the examiner's review of the service medical records 
indicates that the in-service ankle sprains and in-service 
back injury "RESOLVED, WITHOUT residual or sequelae."  The 
examiner goes on to elaborate upon his rationale in 
discussing that there was only a single episode of care for 
complaint of pain in each ankle, and pain in the back, with 
only conservative treatment required and "NO documented 
residual or sequelae for the remainder of service," and 
pertinent residuals were "NOT noted on his 
separation/Chapter 10 Report of Medical History and physician 
examination 7/79."  Furthermore, the July 1979 VA orthopedic 
examiner acknowledges that the appellant provided a private 
physician's disability statement dated January 2004, but 
cites that there is "NO documented evidence of any 
evaluation or treatment for the alleged claimed conditions 
subsequent to service except for the single statement 
discussed above."    Further, the examiner found that 
"Additional care described by the appellant on this occasion 
is NOT supported in the evidence of record."

The orthopedic examiner finds that the claimed disabilities 
are not likely etiologically related to service and that 
"More likely etiologies for the appellant's current 
diagnoses include (but are not limited to) post service 
occupations, injuries, age, chronic deconditioning, co-
morbidities, etc."  Thus, the examiner concludes that "The 
current conditions are NOT related to service or any incident 
of service."  The Board finds the July 2006 VA orthopedic 
examination report is significantly probative evidence 
because it contains a competent medical opinion from a 
specialist, informed by review of the claims folder and 
examination of the appellant, with a thorough discussion of a 
persuasive rationale.  Thus, the July 2006 VA orthopedic 
examination probatively weighs against the appellant's 
contention that he currently has ankle and back disabilities 
etiologically related to his military service.

The July 2006 VA podiatry examination report weighs 
significantly against the appellant's contention that he 
currently has a left foot disability etiologically related to 
his military service.  In this regard, the examiner explained 
that, after a review of the claims folder, "I believe the 
event referred to in March 1978 resolved uneventfully without 
evidence of sequelae, limitation or disability."  The 
examiner clearly explains that the appellant's current pes 
planus and mycotic nail disease have no etiological 
relationship to his military service.  The podiatrist's 
opinions are shown to be informed not only by a thorough 
examination and interview of the appellant, but also by 
review of the claims-file.  The podiatrist explains that, 
even if the appellant currently has a current chronic left 
foot sprain rather than a factitious injury, there is "in 
any case no evidentiary support to link said complaint 
pattern or diagnostic entity specifically to military service 
in the absence of support in the service medical record."  
The Board finds the July 2006 VA podiatry examination report 
is significantly probative evidence because it contains a 
competent medical opinion from a specialist, informed by 
review of the claims folder and examination of the appellant, 
with a discussion of a persuasive rationale.

Because the significance of the July 2006 VA examination 
reports stems from finding no nexus between any current 
disabilities and service, the reports remain adequate in this 
case despite the subsequent addition of the appellant's SSA 
records to the claims-folder.  In this regard, the Board 
notes that no contrary etiology opinions were contained in 
the SSA records.  To the extent that some of the SSA records 
suggest treatment for the appellant's claimed current 
disabilities, there is no information which contradicts the 
rationales provided in the July 2006 VA examination reports 
nor is there information which contradicts any evidence 
relied upon as the basis for the etiology opinions provided 
in July 2006.

The Board acknowledges that, in advancing this claim, the 
appellant asserts that he currently suffers from disabilities 
of the back, the ankles, and the left foot which are causally 
linked to his service.  However, while the appellant as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

In any event, the Board finds that the evidence against these 
claims carry more probative weight than the appellant's 
assertions supporting his claims.  The Board acknowledges 
that the appellant was treated in service for one instance of 
left ankle pain and left foot pain, one instance of right 
ankle pain, and one instance of back pain.  The appellant is 
competent to testify as to his recollections of these 
experiences and to testify that there has been a continuity 
of symptomatology following service.  However, the 
appellant's recollections of events from more than 23 years 
ago is less probative than contemporaneous records from the 
pertinent period of time in question.  It is significant that 
the appellant's service medical records show no follow-up 
complaints of symptoms during service after the individual 
incident of injury in each body part, and no pertinent 
diagnoses or symptoms were clinically noted during his 
separation examination in July 1979.  Furthermore, the 
appellant expressly denied experiencing pertinent symptoms at 
his separation examination and there is no contemporaneous 
evidence of the appellant reporting pertinent symptoms for 
many years after service.  The contemporaneous documentation 
of medical findings and the appellant's statements from the 
pertinent period of time, especially in light of the 
subsequent analysis by competent VA medical specialists, 
carries more probative weight than the appellant's recent 
testimony of his recollection of experiences from more than 
23 years prior to the filing of these claims for benefits.  

Thus, in this case, the Board does not find that the 
appellant's lay testimony is sufficient to demonstrate 
service incurrence of the claimed chronic disabilities in 
light of the substantially probative contrary evidence of 
record.  As the most probative evidence regarding this 
critical period of time weighs against the claims, any 
assertions otherwise regarding chronicity of symptoms in the 
following decades cannot demonstrate that service connection 
is warranted.  The absence of contemporaneous evidence of any 
pertinent chronic disability during service, the absence of 
any pertinent symptoms or diagnoses at the separation 
examination, and the absence of any medically documented 
symptoms or diagnoses for many years after service strongly 
support a finding that the appellant's individual injuries 
during service were acute and transitory in nature, resolving 
without residual chronic disability.  The competent medical 
opinions finding no etiological link between the appellant's 
service and any current disabilities of the ankles, left 
foot, and back, constitute significantly probative evidence 
against the claims.

There is no competent medical evidence in the record 
indicating a causal link between the appellant's current 
claimed disabilities and his service.  The Board is presented 
with an evidentiary record which shows no pertinent chronic 
disability during service or for at least 23 years following 
service.  With all of the competent medical evidence weighing 
against finding a causal link between the appellant's current 
disabilities and his service, and considering the length of 
time following service prior to any medical evidence of 
pertinent chronic disability, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


